       Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 1 of 23




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 MODULAR STEEL SYSTEMS, INC.,                       No. 4:20-CV-00752

              Plaintiff,                            (Judge Brann)

       v.

 FAIRFIELD UNIVERSITY,

             Defendant.

                           MEMORANDUM OPINION

                               SEPTEMBER 24, 2020

I.    BACKGROUND

      On May 7, 2020, Plaintiff, Modular Steel Systems, Inc. (hereinafter

“Modular Steel”), filed a two-count complaint against Defendant, Fairfield

University (hereinafter “Fairfield”). The complaint alleges breach of contract and

unjust enrichment for failure to pay the value of two change orders and failure to

pay retainage owed to Modular Steel. It is predicated on this Court’s diversity

jurisdiction and brought under Pennsylvania law.

      On July 6, 2020, Defendant filed a motion to dismiss pursuant to Federal

Rules of Civil Procedure 12(b)(2) for lack of in personam jurisdiction and

(12)(b)(6) for failure to state a claim. In the alternative, Defendant has moved to

dismiss Plaintiff’s claims for improper venue under 29 U.S.C. § 1391(b) or to

transfer pursuant to 28 U.S.C. § 1404(a) to the District of Connecticut.
          Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 2 of 23




         The motion is now ripe for disposition; for the reasons that follow, it is

granted in part and denied in part. Plaintiff’s complaint will be dismissed pursuant

to Federal Rules of Civil Procedure 12(b)(2) for lack of in personam jurisdiction

and 12(b)(6) for failure to state a claim. However, Plaintiff’s motion to transfer

this action is denied.1

II.      FACTS

         A.      The Parties

         Plaintiff, Modular Steel, is a corporation organized under the laws of and

with its principal place of business in the Commonwealth of Pennsylvania.2

Defendant, Fairfield, is an educational entity formed under the laws of and located

in the State of Connecticut.3 Fairfield is entirely located in Fairfield, Connecticut,

and it does not have any branch campuses.4 It does not maintain any offices in

Pennsylvania, have any employees in Pennsylvania, or own, lease, or use any real

property in Pennsylvania.5 It also does not maintain its bank account in

Pennsylvania and it has never been registered to do business there.6 Fairfield does,

however, occasionally solicit prospective students who reside in Pennsylvania.7


1
      Given the lack of facts included in the present complaint, the Court declines to transfer this
      action to the District of Connecticut without reviewing the merits of Defendant’s 12(b)(6)
      motion. Plaintiff’s claims will not be dismissed with prejudice, however, and Plaintiff will be
      free to refile in the District of Connecticut if it so chooses.
2
      Doc. 1 at ¶ 2.
3
      Doc. 6 at ¶ 1.
4
      Id.
5
      Id. at ¶ 2.
6
      Id.
7
      Doc. 11 at 10-11.
                                                    -2-
         Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 3 of 23




        B.      Fairfield’s Housing Project

        In July 2018, Fairfield entered into a contract with Consigli Construction

(hereinafter “Consigli”) to manage the construction of a new student-housing

project on Fairfield’s campus in Connecticut.8 On October 1, 2018, Consigli

entered into a subcontract agreement with Five Star Commercial Builders, Inc.

(hereinafter “Five Star”) to create modular units for the housing project.9 In

December 2018, Five Star entered into a subcontract agreement with Modular

Steel to provide ninety-six modular units for the housing project.10 At no point did

Fairfield enter into a contract directly with Five Star.11

        Under Modular Steel’s contract with Five Star, Modular Steel agreed to

“create, engineer and formulate plans” for these ninety-six modular units.12

According to the complaint, these plans were to be “specifically approved by

Fairfield’s architect.”13 Fairfield hired EYP, Inc. (hereinafter “EYP”) to serve as

the project’s architect.14 EYP is a New York corporation not affiliated with

Fairfield.15 Fairfield contends that it never gave EYP authority to enter into a

contract on Fairfield’s behalf.16



8
     Doc. 6 at ¶ 4.
9
     Id. at ¶ 5.
10
     Id. at ¶ 6.
11
     Doc. 6-1 at ¶¶ 8-9.
12
     Doc. 1 at ¶ 7.
13
     Id.
14
     Doc. 6-1 at ¶ 10.
15
     Id.
16
     Id.
                                          -3-
         Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 4 of 23




        Modular Steel’s signed contract with Five Star, submitted by Fairfield with

its motion to dismiss, explicitly provides for procedures necessary to effect

alterations in the contract’s obligations.17 It requires that all modifications to the

contract (absent an emergency) be made by formal change order and that all

change orders be “in writing and agreed to by both parties in a signed document.”18

The contract does not explicitly reference Fairfield or its student-housing project,

and it does not include any terms regarding supervision by “Fairfield’s architect.”

        Modular Steel alleges that, prior to production, someone related to Fairfield

(either EYP or someone affiliated with Fairfield)19 reviewed and approved

Modular Steel’s plans for the ninety-six units.20 Plans were then drafted by

Modular Steel and used by Fairfield to receive approvals and permits from the City

of Fairfield.21

        Further, Modular Steel claims that EYP directed Modular Steel to make

three changes to its drawings, which Modular Steel made in exclusive reliance

upon EYP’s authority as “Fairfield’s designated representative.”22 These changes

included: (1) altering the finish and number of lite dividers in the windows, (2)



17
     Id. at 18, 23.
18
     Id.
19
     The complaint does not specify who exactly approved Modular Steel’s designs prior to
     production, instead stating only that it relied on “Fairfield’s approval.” Doc. 1 at ¶ 9. Fairfield
     does not deny that EYP may have contacted Modular Steel regarding its design plans. Doc. 6-
     1 at ¶ 10.
20
     Doc. 1 at ¶ 9.
21
     Doc. 1 at ¶ 8.
22
     Id. at ¶¶ 10-11.
                                                   -4-
         Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 5 of 23




requesting additional linear feet of cabinets, and (3) requesting a change in the

specification and size of interior doors.23

        On July 18, 2019, Modular Steel sent an email to Five Star requesting

payment for change orders No. 779 and No. 780.24 These two change orders

reflect the three alterations that Modular Steel made to its design plans.25 In this

email, Modular Steel stated that “all of the work provided was at your [Five Star’s]

specific instance and request at prices and quantities you agreed to and

approved.”26 Nevertheless, Modular Steel alleges that the changes made under

these two orders were done “exclusively in reliance upon the direction and

authority by Fairfield’s architect.”27

        Modular Steel has not provided any formal change orders referring to these

alterations as was required under the contract between Modular Steel and Five

Star. Modular Steel has also not offered any specifics regarding its interactions

with Fairfield. While the complaint alleges that at “all relevant times, [Modular

Steel] dealt with representatives of Fairfield,” it neither offers the names of those

representatives nor states at what times and under what circumstances Modular

Steel engaged with them. Similarly, despite asserting that a contractual




23
     Id. at ¶ 10.
24
     Doc. 6-1 at 29.
25
     Id. at 26-27.
26
     Id.
27
     Doc. 1 at ¶ 14.
                                          -5-
         Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 6 of 23




relationship exists between it and Fairfield,28 Modular Steel has not provided

information about the circumstances or context under which this contract was

purportedly formed.29

        C.      Complaint

        On May 5, 2020, Modular Steel filed its complaint against Fairfield.30

Count I maintains that Fairfield breached its contract with Modular Steel by failing

to pay the value of change orders No. 779 and No. 780.31 It also asserts that

Fairfield breached its contract with Modular Steel by failing to pay retainage

following completion of the project.32 In the alternative, Count II alleges that

Fairfield would be unjustly enriched if it were not required to pay for the costs

incurred by Modular Steel in relation to the two change orders and pay the amount

of retainage.33 Under both Counts, Modular Steel demands a total of

$705,039.55.34




28
     Id. at ¶¶ 1, 4, 13.
29
     Fairfield denies any contract exists between itself and Modular Steel. Doc. 6 at ¶ 6.
30
     Doc. 1.
31
     Id. at at ¶¶ 12-18.
32
     Id. at ¶¶ 12-18.
33
     Id. at ¶¶ 19-25.
34
     Modular Steel maintains that it is owed $542,684.00 for the two orders and $192,355.55 for
     retainage for a total of $705,039.55. Id. at ¶¶ 18, 25. For reasons that the Court cannot discern,
     the amount requested by Modular Steel is less than the sum of these individual amounts listed
     in the complaint.
                                                   -6-
         Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 7 of 23




III.    APPLICABLE STANDARDS OF REVIEW

        A.      Dismissal Based on Lack of Personal Jurisdiction Pursuant to
                Federal Rule of Civil Procedure 12(b)(2)

        When reviewing a motion to dismiss under Rule 12(b)(2), a court “must

accept all of the plaintiff’s allegations as true and construe disputed facts in favor

of the plaintiff.”35 “Although plaintiffs bear the ultimate burden of proving

personal jurisdiction by a preponderance of the evidence, such a showing is

unnecessary at the preliminary stages of litigation.”36 “Rather, [at the motion to

dismiss stage] plaintiffs must merely allege sufficient facts to establish a prima

facie case of jurisdiction over the person.”37

        To determine jurisdictional questions, the Court must “accept as true all

allegations of jurisdictional fact made by the plaintiff and resolve all factual

disputes in the plaintiff’s favor.”38 However, that said, “at no point may a plaintiff

rely on the bare pleadings alone in order to withstand a defendant’s Rule 12(b)(2)

motion to dismiss for lack of in personam jurisdiction.”39 Once that defense is

raised, the plaintiff must sustain its burden by establishing jurisdictional facts

through sworn affidavits, testimony or other qualified evidence.40 “A Rule


35
     Pinker v. Roche Holdings Ltd., 292 F.3d 361, 368 (3d Cir. 2002) (quoting Carteret Sav. Bank,
     FA v. Shushan, 954 F.2d 141, 142 n. 1 (3d Cir.1992)).
36
     In re Chocolate Confectionary Antitrust Litig., 602 F. Supp. 2d 538, 556 (M.D. Pa. 2009)
     (Conner, J); see also Mellon Bank (E.) PSFS, Nat’l Ass’n v. Farino, 960 F.2d 1217, 1223 (3d
     Cir.1992).
37
     In re Chocolate Confectionary Antitrust Litig., 602 F. Supp. 2d at 556.
38
     Belden Techs., Inc. v. LS Corp., 626 F. Supp. 2d 448, 453 (D. Del. 2009).
39
     Patterson by Patterson v. F.B.I., 893 F.2d 595, 604 (3d Cir. 1990)
40
     See id. at 603-04; Time Share Vacation Club, 735 F.2d at 67 n. 9.
                                                -7-
          Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 8 of 23




12(b)(2) motion . . . is inherently a matter that requires resolution of factual issues

outside the pleadings, [in order to determine] where in personam jurisdiction

actually lies.”41

        B.      Dismissal Based on Failure to State a Claim Pursuant to Federal
                Rule of Civil Procedure 12(b)(6)

        Under Federal Rule of Civil Procedure 12(b)(6), the Court dismisses a

complaint, in whole or in part, if the plaintiff has failed to “state a claim upon

which relief can be granted.” A motion to dismiss “tests the legal sufficiency of a

pleading”42 and “streamlines litigation by dispensing with needless discovery and

factfinding.”43 “Rule 12(b)(6) authorizes a court to dismiss a claim on the basis of

a dispositive issue of law.”44 This is true of any claim, “without regard to whether

it is based on an outlandish legal theory or on a close but ultimately unavailing

one.”45

        Following the Roberts Court’s “civil procedure revival,”46 the landmark

decisions of Bell Atlantic Corporation v. Twombly47 and Ashcroft v. Iqbal48




41
     Time Share Vacation Club, 735 F.2d at 67 n. 9.
42
     Richardson v. Bledsoe, 829 F.3d 273, 289 n. 13 (3d Cir. 2016) (Smith, C.J.) (citing Szabo v.
     Bridgeport Machines, Inc., 249 F.3d 672, 675 (7th Cir. 2001) (Easterbrook, J.).
43
     Neitzke v. Williams, 490 U.S. 319, 326-27 (1989).
44
     Id. at 326 (citing Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)).
45
     Id. at 327.
46
     Howard M. Wasserman, The Roberts Court and the Civil Procedure Revival, 31 Rev. Litig.
     313, 316, 319-20 (2012).
47
     550 U.S. 544 (2007).
48
     556 U.S. 662, 678 (2009).
                                                -8-
         Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 9 of 23




tightened the standard that district courts must apply to 12(b)(6) motions.49 These

cases “retired” the lenient “no-set-of-facts test” set forth in Conley v. Gibson and

replaced it with a more exacting “plausibility” standard.50

        Accordingly, after Twombly and Iqbal, “[t]o survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”51 “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”52 “Although the

plausibility standard does not impose a probability requirement, it does require a

pleading to show more than a sheer possibility that a defendant has acted

unlawfully.”53 Moreover, “[a]sking for plausible grounds . . . calls for enough facts

to raise a reasonable expectation that discovery will reveal evidence of

[wrongdoing].”54

        The plausibility determination is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.”55 No

matter the context, however, “[w]here a complaint pleads facts that are ‘merely


49
     Iqbal, 556 U.S. at 670 (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)) (“[a]cknowledging
     that Twombly retired the Conley no-set-of-facts test.”).
50
     Iqbal, 556 U.S. at 670 (citing Conley v. Gibson, 355 U.S. 41 (1957)) (“[a]cknowledging that
     Twombly retired the Conley no-set-of-facts test.”).
51
     Id. at 678 (quoting Twombly, 550 U.S. at 570).
52
     Id.
53
     Connelly v. Lane Const. Corp., 809 F.3d 780 (3d Cir. 2016) (Jordan, J.) (internal quotations
     and citations omitted).
54
     Twombly, 550 U.S. at 556.
55
     Iqbal, 556 U.S. at 679.
                                                 -9-
         Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 10 of 23




consistent with’ a defendant’s liability, it ‘stops short of the line between

possibility and plausibility of entitlement to relief.’”56

        When disposing of a motion to dismiss, the Court “accept[s] as true all

factual allegations in the complaint and draw[s] all inferences from the facts

alleged in the light most favorable to [the plaintiff].”57 However, “the tenet that a

court must accept as true all of the allegations contained in the complaint is

inapplicable to legal conclusions.”58 “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.”59

IV.     DISCUSSION

        A.      Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)(2)

        Rule 4(e) of the Federal Rules of Civil Procedure permits a district court to

assert personal jurisdiction over nonresidents to the extent allowed under the law

of the state where the court sits.60 Pennsylvania’s long-arm statute authorizes this

Court to entertain jurisdiction over non-resident defendants, acting directly or by

an agent, upon “[c]ontracting to supply services or things in this

Commonwealth.”61 Jurisdiction over such a person may be exercised “to the

fullest extent allowed under the Constitution of the United States and may be based

56
     Id. at 678 (quoting Twombly, 550 U.S. at 557 (internal quotations omitted)).
57
     Phillips v. Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008) (Nygaard, J.).
58
     Iqbal, 556 U.S. at 678 (internal citations omitted); see also Fowler v. UPMC Shadyside, 578
     F.3d 203, 210 (3d Cir. 2009) (Nygaard, J.) (“After Iqbal, it is clear that conclusory or ‘bare-
     bones’ allegations will no longer survive a motion to dismiss.”).
59
     Iqbal, 556 U.S. at 678.
60
     Fed. R. Civ. Pro. 4(e); Time Share Vacation Club, 735 F.2d at 63.
61
     42 Pa. C.S.A. § 5322(a)(2).
                                                 - 10 -
        Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 11 of 23




on the most minimum contact with this Commonwealth allowed under the

Constitution of the United States.”62 Consequently, the reach of this Court’s

personal jurisdiction under the Pennsylvania statute is coextensive with the Due

Process Clause of the Fourteenth Amendment to the United States Constitution.63

               1.      General Jurisdiction

        As general personal jurisdiction confers the broadest scope, the first step in

the inquiry is to determine whether a defendant’s contacts with the forum state are

sufficient to support that jurisdiction.64 A party subject to the general jurisdiction

of a state can be called to answer any claim against him in that forum, regardless of

whether the cause of action has any connection to the state.65 But general

jurisdiction is only appropriate where an out-of-state defendant’s “affiliations with

the state are so ‘continuous and systematic’ as to render them essentially at home

in the forum state.”66

        It is clear that Fairfield is not “at home” in Pennsylvania. Fairfield is

organized under the laws of and located entirely in Connecticut. It does not

maintain offices in Pennsylvania, have employees in Pennsylvania, or own, lease,

or use any real property in Pennsylvania. Fairfield is not registered or licensed to

do business in Pennsylvania, nor does it have a bank account in the state. Further,


62
     42 Pa. C.S.A. § 5322(b).
63
     See Time Share Vacation Club, 735 F.2d at 63.
64
     Mellon Bank (East) PSFS, Nat’l Assoc. v. Farino, 960 F.2d 1217, 1221 (3d Cir. 1992).
65
     Id.
66
     Goodyear Dunlop Tires Op., S.A. v. Brown, 564 U.S. 915, 919 (2011).
                                              - 11 -
         Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 12 of 23




while Fairfield does solicit prospective students from the state of Pennsylvania,

that alone is insufficient to establish general jurisdiction.67 Fairfield is thus not

subject to the general jurisdiction of this Court.

                2.      Specific Jurisdiction

        Absent general jurisdiction, a court may exercise jurisdiction only if specific

personal jurisdiction exists.68 This inquiry focuses on the relationship between the

defendant, the forum, and the present litigation.69 The plaintiff’s claims must

relate to or arise out of the defendant’s contacts with the forum.70 Such contacts

must be constitutionally sufficient so as to comport with the Due Process Clause of

the Fourteenth Amendment and with “traditional notions of fair play and

substantial justice.”71 Contacts that are merely “random, isolated or fortuitous” are

not sufficient to confer jurisdiction.72 “Jurisdiction is proper, however, where

contacts proximately result from actions by the defendant himself that create a

‘substantial connection’ with the forum State.”73




67
     See Isaacs v. Arizona Board of Regents, 608 Fed. Appx. 70, 76 (3d Cir. 2015) (determining
     that merely soliciting prospective students who reside in Pennsylvania creates only de minimis
     contacts and is insufficient to establish general jurisdiction over an out-of-state university).
68
     Mellon Bank, 960 F.2d at 1221.
69
     Pinker v. Roche Holdings, Ltd., 292 F.3d 361, 368 (3d Cir. 2002).
70
     Mellon Bank, 960 F.2d at 1221.
71
     Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (citing Milliken v. Meyer, 311 U.S.
     457, 463 (1941)); see also Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474-76 (1985);
     Pinker, 292 F.3d at 368-69.
72
     Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 774 (1984); World-Wide Volkswagen Corp.
     v. Woodson, 444 U.S. 286, 297 (1980).
73
     Burger King, 471 U.S. at 475 (citing McGee v. Int’l Life Ins. Co., 355 U.S. 220, 223 (1957)).
                                                 - 12 -
        Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 13 of 23




        The United States Court of Appeals for the Third Circuit applies a three-part

test to determine whether specific personal jurisdiction exists.74 First, the

defendant must have “purposefully directed its activities” at the forum state.75

Unilateral action by the plaintiff is not sufficient.76 Second, the litigation must

“arise out of or relate to” at least one of those activities.77 Third, if the first two

requirements are met, a court may consider whether the exercise of jurisdiction

otherwise “comports with notions of ‘fair play and substantial justice.’”78

        At the outset, it is important to note the similarity between this case and that

decided by the Third Circuit in Time Share Vacation Club v. Atlantic Resorts.79

There, the district court dismissed a Pennsylvania corporation’s breach of contract

action against out-of-state defendants for lack of personal jurisdiction.80 On

appeal, the Third Circuit found it important to note that, where a plaintiff “places

central importance” on the existence of a contract to establish jurisdiction, it would

be well advised for that plaintiff to furnish that contract to the court.81 While

perhaps not at the pleading stage, plaintiffs in these circumstances will ultimately

“bear the burden of producing a copy of the entire contract, or at the least,



74
     O’Connor v. Sandy Lane Hotel Co., Ltd., 496 F.3d 312, 317 (3d Cir. 2007).
75
     Id. (quoting Burger King, 471 U.S. at 472).
76
     Time Share Vacation Club v. Atlantic Resorts, Ltd., 735 F.2d 61, 65 (1984).
77
     O’Connor, 496 F.3d at 317 (quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466
     U.S. 408, 414-15 n. 9 (1984) (internal quotations omitted)).
78
     Id. (quoting Burger King, 471 U.S. at 476).
79
     735 F.2d.
80
     Id. at 62-63.
81
     Id. at 64.
                                               - 13 -
         Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 14 of 23




proffering an explanation for its absence.”82 Where, as here, the contract is alleged

to be oral or implied, a plaintiff still bears the burden of alleging some facts that

could demonstrate a contract exists.83 This is “particularly pertinent” where the

plaintiff “has relied wholly upon the contract to establish minimum contacts of the

defendants with Pennsylvania.”84

        The Third Circuit’s admonition in Time Share Vacation Club is well-taken

in the present case. The thrust of Modular Steel’s argument is that specific

jurisdiction is appropriate because Modular Steel and Fairfield entered into a

contract and that contract was almost entirely performed in Pennsylvania.85 But

simply asserting that a contract exists in the pleadings, as Modular Steel has done,

is not sufficient. The single affidavit submitted by Modular Steel claims only that

when Modular Steel was “engaged by Five Star and Fairfiled [sic], it was through

phone calls and emails received at our office in Bloomsburg, Pennsylvania.”86 No

other details or evidence is offered to demonstrate that this created or affirmed a

contract or to explain what the terms of this contract may or may not have been.

And though this Court is required to treat the plaintiff’s factual allegations as truth,




82
     Id. at 65 (internal citations omitted).
83
     In re Chocolate Confectionary Antitrust Litig., 602 F. supp. 2d at 556.
84
     Time Share Vacation Club, 735 F.2d at 65.
85
     Doc. 13 at 6.
86
     Doc. 12-1 at ¶ 3.
                                              - 14 -
         Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 15 of 23




it is not required to accept that Fairfield formed a valid contract with Modular Steel

as a matter of law.87

        Even accepting as true that Fairfield spoke with Modular Steel via telephone

call and email, Modular Steel has not met its burden of establishing a prima facie

case for jurisdiction. The inquiry of specific jurisdiction is pointed not towards the

actions of the plaintiff, but the action of the defendants. Beyond asserting that a

contract exists, Modular Steel claims that personal jurisdiction is appropriate

because the work completed by Modular Steel under this alleged contract occurred

primarily in Pennsylvania. But specific jurisdiction requires that the defendant

have purposefully availed itself of the laws and benefits of the state of

Pennsylvania.

        Besides non-specific “phone calls and emails,” Modular Steel can point only

to the directions allegedly given by EYP to Modular Steel to effectuate the three

changes to its design. Modular Steel does not state whether EYP interacted with

Modular Steel in person or remotely or whether there were any written documents

exchanged between the two. Nor does it offer any other evidence that Fairfield

purposefully availed itself of the laws and benefits of Pennsylvania. That Modular



87
     Delaware River Preservation Co., Inc v. Miskin, 923 A.2d 1177, 1182 (Pa. Super. 2007).
     Where the facts are not in dispute, the question of contract formation is a matter of law. Ecore
     International, Inc. v. Downey, 343 F. Supp. 3d 459, 487-88 (E.D. Pa. 2018) (internal citations
     omitted). The facts are not in dispute in this case because Fairfield does not deny that either
     Fairfield or someone who Modular Steel believed to be a representative of Fairfield spoke with
     Modular Steel, either by phone or email.
                                                 - 15 -
         Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 16 of 23




Steel constructed modular units to be used in a project in Connecticut is simply not

enough to establish specific jurisdiction. Modular Steel has failed to meet its

burden and this action is thus dismissed.

        B.      Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)(6)

        As a matter of procedure, the United States Court of Appeals for the Third

Circuit has instructed that:

        Under the pleading regime established by Twombly and Iqbal, a court
        reviewing the sufficiency of a complaint must take three steps. First, it
        must tak[e] note of the elements [the] plaintiff must plead to state a
        claim. Second, it should identify allegations that, because they are no
        more than conclusions, are not entitled to the assumption of truth.
        Finally, [w]hen there are well-pleaded factual allegations, [the] court
        should assume their veracity and then determine whether they plausibly
        give rise to an entitlement to relief.88

                1.     Facts Alleged in the Complaint

        The facts alleged in the complaint, which this Court must accept as true for

the purposes of this motion, are as follows. Fairfield entered into a contract with

Consigli to construct a new student housing project for the university.89 To this

end, Consigli entered into a subcontracting agreement with Five Star, who in turn

entered into a subcontracting agreement with Modular Steel.90 Pursuant to its

contract with Five Star, Modular Steel agreed to “create, engineer and formulate

plans” to construct ninety-six modular units that would be used for Fairfield’s



88
     Connelly, 809 F.3d at 787 (internal quotations and citations omitted).
89
     Doc. 1 at ¶ 7.
90
     Id.
                                                - 16 -
         Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 17 of 23




housing project.91 Modular Steel’s designs were to be “specifically approved by

Fairfield’s architect.”92

        During performance, Modular Steel “dealt with representatives of Fairfield,”

including the architect specified in Modular Steel’s contract.93 At one point,

Modular Steel prepared a set of drawings that Fairfield used to obtain approvals

and permits for the housing project.94 Following Fairfield’s approval of Modular

Steel’s designs, Modular Steel began constructing the modular units.95 During this

process, the architect working for Fairfield (EYP) inspected Modular Steel’s work

and directed Modular Steel to make three changes to its design.96 Modular Steel

made these changes, relying on the “architect’s authority” to direct alterations to

Modular Steel’s designs as “Fairfield’s designated representative for this

project.”97

        Under Pennsylvania law, whether a contract has been formed is generally a

question of law and is thus reserved for the court to determine.98 As a result,

Modular Steel’s assertion that it has entered into a valid contract with Fairfield is



91
     Id.
92
     Id.
93
     Id. at ¶ 8.
94
     Id.
95
     Id. at ¶ 9.
96
     Id. at ¶ 10.
97
     Id. at ¶ 11.
98
     Delaware River Preservation Co., Inc v. Miskin, 923 A.2d 1177, 1182 (Pa. Super. 2007).
     Where the facts are not in dispute, the question of contract formation is a matter of law. Ecore
     International, Inc. v. Downey, 343 F. Supp. 3d 459, 487-88 (E.D. Pa. 2018) (internal citations
     omitted).
                                                 - 17 -
          Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 18 of 23




not entitled to an assumption of truth.99 All other factual allegations in the

complaint will be presumed true.

                 2.     Breach of Contract

         To succeed on a breach of contract claim under Pennsylvania law, a plaintiff

must establish three elements: “(1) the existence of a contract, including its

essential terms, (2) a breach of a duty imposed by the contract, and (3) resultant

damages.”100 A contract may be formed orally, in writing, or “as an inference from

the acts and conduct of the parties.”101 But “[i]t is black letter law that in order to

form an enforceable contract, there must be an offer, acceptance, consideration, or

mutual meeting of the minds.”102

         The complaint does not allege facts that could establish the existence of a

valid contract between Modular Steel and Fairfield. Simply asserting the existence

of a contractual relationship, as Modular Steel has done, is not enough. One

satisfies this requirement by pleading facts that, when taken together, could legally

establish the formation or existence of a contract.

         Modular Steel has fundamentally failed to do this. Beyond asserting that a

contractual relationship exists between Modular Steel and Fairfield, the complaint


99
      Doc. 1 at ¶¶ 1, 4, 13.
100
      Ware v. Rodale Press, Inc., 322 F.3d 218, 225 (3d Cir. 2003) (citing Corestates Bank, N.A. v.
      Cutillo, 723 A.2d 1053, 1058 (Pa. Super. 1999)).
101
      Meyer, Darragh, Buckler, Bebenek & Eck, P.L.L.C. v. Law Firm of Malone Middleman, P.C.,
      137 A.3d 1247, 1258 (Pa. 2016).
102
      McIlwain v. Saber Healthcare Group, Inc., LLC, 208 A.3d 478, 485 (Pa. Super. 2019) (quoting
      Walton v. Johnson, 66 A.3d 782, 786 n. 3 (Pa. Super. 2013)).
                                               - 18 -
         Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 19 of 23




does not offer any specific information demonstrating that a contract exists that

would make Fairfield liable for either the cost of the change orders or retainage.

The complaint does not state when the alleged contract was entered into, which

parties agreed to be bound by it, or offer any of the terms purportedly included in

the contract. The only formal contract that the complaint refers to is that between

Modular Steel and Five Star to create plans for and construct the modular units

“specifically approved by Fairfield’s architect.”103

         Moreover, the fact that EYP directed Modular Steel to make changes does

not by itself demonstrate the formation or existence of a contract. The complaint

alleges neither that the directions from EYP arose separately from Modular Steel’s

contract with Five Star nor that EYP attempted to enter into a contract with

Modular Steel on Fairfield’s behalf. That Modular Steel followed EYP’s

directives implies that Modular Steel owed a contractual duty to make design

changes to some party. But it alone will not establish that this duty arose pursuant

to an existing contract with Fairfield.

         Finally, that Modular Steel “dealt with representatives of Fairfield” or that

its drawings of the modular units were used to obtain approvals and permits from

the City of Fairfield will not save the complaint. Modular Steel’s statement is too

vague to support its contention that Modular Steel and Fairfield had a contract. At



103
      Doc. 1 at ¶ 7. There is also no mention within the complaint of an indemnification clause or
      other provision that would make Fairfield liable on Modular Steel’s contract with Five Star.
                                                - 19 -
         Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 20 of 23




most, it suggests that the two parties had some type of contact; whether that

involved entering into a contract is absent from the complaint. Further, using

designs to obtain approvals and permits does not establish a contractual

relationship. Again, while that might help establish some relationship between

Modular Steel and Fairfield, nothing else in the complaint suggests that the

relationship is a contractual one.

         Modular Steel’s complaint fails to establish facts that could show a contract

existed between the parties. Because there can be no breach of contract claim

without a valid contract, Modular Steel has failed to plead facts that could give rise

to a facially plausible breach of contract claim. Count I of Modular Steel’s

complaint is thus dismissed.

                3.     Unjust Enrichment

         To succeed on an unjust enrichment claim, a plaintiff must show: “(1) the

plaintiff conferred a benefit on the defendant, (2) the defendant appreciated the

benefit, and (3) acceptance and retention by the defendant of the benefits, under the

circumstances, would make it inequitable for the defendant to retain the benefit

without paying for the value of the benefit.”104 The most important factor in this

analysis is “whether the enrichment of the defendant is unjust; the doctrine does




104
      Alpha Pro Tech, Inc. v. VWR Intern. LLC Global Ground Support, LLC v. Glazer Enterprises,
      Inc., 581 F. Supp. 2d 669, 675 (E.D. Pa. 2008).
                                                - 20 -
          Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 21 of 23




not apply simply because the defendant may have benefited as a result of the

actions of the plaintiff.”105

         Under Pennsylvania law, an unjust enrichment action will only stand where

the claiming party had a “reasonable expectation of being paid by the party

benefited.”106 Additionally, “a third party ([Fairfield]) that benefits from a contract

between two other parties ([Modular Steel and Five Star]) is not unjustly enriched

unless the third party requested the benefit or misled the plaintiff into performing

the contract.”107

         Modular Steel’s unjust enrichment claim fails for two reasons. First, the

complaint does not state facts that suggest or imply that Modular Steel had a

reasonable expectation of being paid by Fairfield. Modular Steel alleges only that

it had a contract with Five Star to construct the modular units subject to the

supervision of Fairfield’s architect; it does not allege that Fairfield promised to pay

Modular Steel for executing the Change Orders or that the architect made such a

promise on Fairfield’s behalf.




105
      iRecycleNow.com v. Starr Indemnity & Liability Company, 674 Fed. Appx. 161, 162-63 (3d
      Cir. 2017) (quoting EBC, Inc. v. Clark Bldg. Sys., Inc., 618 F.3d 253, 273 (3d Cir. 2010)).
106
      Aloe Coal Co. v. Department of Transportation, 643 A.2d 757, 767-68 (Pa. Commw. Ct. 1994)
      (internal citations omitted); see Allegheny General Hosp. v. Philip Morris, Inc., 228 F.3d 429,
      447 (3d Cir. 2000) (holding that parties must have a “reasonable expectation of payment” to
      state a viable claim for unjust enrichment).
107
      Starr Indemnity, 674 Fed. Appx. at 163 (internal citations omitted); Meehan v. Cheltenham
      Township, 410 Pa. 446, 451 (1963); Limbach Co., LLC v. City of Philadelphia, 905 A.2d 567,
      577 (Pa. Commw. Ct. 2006).
                                                  - 21 -
          Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 22 of 23




         Second, the complaint does not plausibly establish that Fairfield has misled

or requested the benefit provided by Modular Steel. Nothing in the complaint

suggests that Fairfield has misled Modular Steel. And, as the complaint concedes,

it was Five Star that solicited Modular Steel, not Fairfield. By the complaint’s

own terms, approval by the architect was an explicit provision in Modular Steel’s

contract with Five Star; Modular Steel would thus not be providing a “benefit” to

Fairfield by making changes that it was already legally obligated to make.108

Because the complaint fails to show that, under these facts, Modular Steel has a

plausible unjust enrichment claim against Fairfield, Count II of the complaint is

dismissed.109




108
      See Restatement of Restitution § 1 (defining “benefit” as “any form of advantage”); see also
      Sack v. Feinman, 495 Pa. 100, 105 (1981) (citing section one of the Restatement of Restitution
      for elements of an unjust enrichment claim). Because Modular Steel has alleged that
      supervision by EYP was part of its contract with Five Star, adjustments made by EYP would
      not constitute an advantage as they were already authorized by Modular Steel’s contract with
      Five Star.
109
      The plaintiff is also advised that it has misstated the benefit that it might allegedly recover
      under an unjust enrichment theory. Recovery under an unjust enrichment claim is measured
      by the benefit conferred to the defendant, not the loss incurred by the plaintiff. D.A. Hill Co.
      v. Clevetrust Realty Investors, 573 A.2d 1005, 1009 (Pa. 1990). While the complaint demands
      recovery for the cost of making the changes specified by the architect, as well as for retainage
      held in the project, these constitute the losses of Modular Steel rather than the benefits given
      to Fairfield.
                                                   - 22 -
     Case 4:20-cv-00752-MWB Document 15 Filed 09/24/20 Page 23 of 23




V.   CONCLUSION

     The Defendant’s motion to dismiss is granted.

     An appropriate Order follows.

                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge




                                     - 23 -
